                                      Case 5:20-cv-01660-NC Document 9-1 Filed 04/06/20 Page 1 of 2



                              1   DANIEL A. PLATT (SBN 132665)
                                  dplatt@loeb.com
                              2   ARTHUR FELS (SBN 294802) 802
                                  afels@loeb.com
                              3   LOEB & LOEB LLP
                                  10100 Santa Monica Blvd., Suite 2200
                              4   Los Angeles, CA 90067
                                  Telephone: 310.282.2000
                              5   Facsimile: 310.282.2200
                              6   Attorneys for Defendant EMPLOYEE
                                  BENEFIT MANAGEMENT
                              7   SERVICES, LLC (misdenominated as
                                  Employee Benefit Management
                              8   Services, Inc.)
                              9
                           10
                           10                              UNITED STATES DISTRICT COURT
                           11
                           11               NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION
                           12
                           12
                           13
                           13     MONTEREY PENINSULA                         )   Case No.: 5:20-cv-01660-NC
                                                                                           5:20 cv       NC
                                  HORTICULTURE, INC. dba ROCKET              )
                           14
                           14     FARMS and MONTEREY                         )   Hon. Mag. Nathanael M. Cousins
                                  PENINSULA HORTICULTURE,                    )
                           15
                           15     INC./STEVEN ROBERTS ORIGINAL               )   Date: May 13, 2020
                                  DESSERTS, LLC, EMPLOYEE                    )   Time: 1:00 p.m.
                           16
                           16     BENEFIT PLAN,                              )   Place: Courtroom 5, 4th Floor, San
                                                                             )          Jose Courthouse
                           17
                           17                    Plaintiffs,                 )
                                                                             )   DECLARATION OF DANIEL A.
                           18
                           18              v.
                                           v.                                )   PLATT IN SUPPORT OF
                                                                             )   DEFENDANT EMPLOYEE
                           19
                           19     EMPLOYEE BENEFIT                           )   BENEFIT MANAGEMENT
                                  MANAGEMENT SERVICES, INC.;                 )   SERVICES, LLC’S
                                                                                            LLC NOTICE OF
                           20                                                )   MOTION AND MOTION TO
                                                 Defendant.                  )   DISMISS PLAINTIFFS’
                           21
                           21                                                )   COMPLAINT PURSUANT TO
                                                                             )   FED. R. CIV. P. 12(B)(6)
                           22                                                )
                                                                             )   Complaint Filed: March 6, 2020
                           23                                                )   Trial Date: None Set
                                                                             )
                           24                                                )
                                                                             )
                           25                                                )
                           26
                           27
                           28
                                                                             1
      Loeb & Loeb                 18907595.1
A Limited Liability Partnership
                                                     DECLARATION OF DANIEL A. PLATT IN SUPPORT OF MOTION
    Including Professional        231426-10003                           TO DISMISS
         Corporations
                                      Case 5:20-cv-01660-NC Document 9-1 Filed 04/06/20 Page 2 of 2



                              1                          DECLARATION OF DANIEL A. PLATT
                              2            I, Daniel A. Platt, declare as follows:
                              3            1.
                                           1.    I am a partner in the law firm of Loeb & Loeb LLP, counsel of record
                              4   for defendant Employee Benefit Management Services, LLC (“EBMS”)
                              5   (misdenominated as Employee Benefit Management Services, Inc.) in the above-
                              6   captioned matter. I am admitted to practice in this Court. I submit this declaration
                              7   in support of EBMS’s Motion to Dismiss the complaint of plaintiffs Monterey
                              8   Peninsula Horticulure, Inc. dba Rocket Farms, and Monterey Peninsula Horticulture,
                              9   Inc./Steven Roberts Original Desserts, LLC, Employee Benefit Plan (collectively,
                           10
                           10     “Rocket”). I have personal knowledge of all of the following facts and, if called as a
                           11
                           11     witness, could and would competently testify thereto.
                           12
                           12              2.
                                           2.    After dismissal of Rocket’s third-party complaint against EBMS in
                           13
                           13     Norther District Case No. 5:17-cv-07076-SVK,
                                                                 cv            Rocket and EBMS agreed to
                           14
                           14     mediate their dispute on November 22, 2019, in Billings, Montana. I attended the
                           15
                           15     mediation with two corporate representatives of EBMS, each of whom had
                           16
                           16     sufficient settlement authority. Rocket’s counsel, Curtis Leavitt, attended the
                           17
                           17     mediation alone with no employee, officer, or director of Rocket. The mediation did
                           18
                           18     not result in a settlement.
                           19
                           19              I declare under penalty of perjury under the laws of the United States of
                           20     America that the foregoing is true and correct. Executed on April 6, 2020, at Los
                           21
                           21     Angeles, California
                                                                                        /s/ Daniel A. Platt________
                           22                                                           Daniel A. Platt, Esq.
                           23
                           24
                           25
                           26
                           27
                           28
                                                                                2
      Loeb & Loeb                 18907595.1
A Limited Liability Partnership
                                                      DECLARATION OF DANIEL A. PLATT IN SUPPORT OF MOTION
    Including Professional        231426-10003                            TO DISMISS
         Corporations
